Citation Nr: 1222951	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In correspondence dated in July 2011, the Veteran withdrew a request for a hearing before the Board. See 38 C.F.R. § 20.704(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO/AMC action for the claim on appeal is warranted. A remand for a new VA examination is required before this matter is ready for final adjudication by the Board.

The evidence of record contains VA treatment records not considered in the May 2009 statement of the case. The case must be remanded for readjudication and issuance of a supplemental statement of the case as to this claim. See 38 C.F.R. § 19.31 (supplemental statement of the case).

The examiner in a June 2008 VA examination diagnosed the Veteran with essential hypertension with no specific evidence of renal hypertension. She opined, "it is at least as likely as not that his hypertension is the result of his diabetes mellitus." In a July 2008 revised opinion, the examiner reversed her previous opinion to state that the Veteran's hypertension was not the result of his service-connected diabetes mellitus. No rationale is provided for this new conclusion. Accordingly, the opinion is not of sufficient probative weight for adjudication of the claim for service connection for hypertension. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning). 

Further, the June 2008 examiner did not provide an opinion as to whether the Veteran's hypertension may be aggravated by his service-connected diabetes mellitus. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary service connection may be awarded for disability made chronically worse by service-connected disability). Prior to readjudication, the Veteran must be scheduled for a new VA examination and opinion as to this issue. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (Interpretation of Examination Reports).

The Veteran indicates that the VA Medical Center is his primary treatment facility. In adjudicating the Veteran's claim, the RO/AMC must obtain all relevant records of VA treatment. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hypertension during the period from December 1969 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all relevant VA records of treatment from August 2009 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

* If the Veteran is in receipt of Social Security benefits for any disability and records of such disability are not currently of record, obtain the records.

2. Once all available medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether the Veteran has current hypertension that (1) is caused OR AGGRAVATED (chronic worsening as opposed to temporary flare-up of symptoms) by service-connected diabetes mellitus, (2) began during service or within one year after discharge from service, or is related to any incident of service, or (3) is caused or aggravated by service-connected PTSD.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* The VA examiner must review reports of any subsequently received records of private medical examination.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion: (1) whether the Veteran has hypertension that began during service or is related to any incident of service or is caused OR AGGRAVATED by his service connection diabetes mellitus, and (2) whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.

In rendering this opinion, the examiner's attention will be called to 

www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.





* The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

Readjudication must consider the evidence of record since the statement of the case is dated May 2009.

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)	
      
      
      
      
      
      

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


